Name: Commission Regulation (EEC) No 2634/92 of 10 September 1992 amending Regulation (EEC) No 1347/92 increasing to 450 000 tonnes the quantity of barley held by the Spanish intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/28 11 . 9. 92Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2634/92 of 10 September 1992 amending Regulation (EEC) No 1347/92 increasing to 450 000 tonnes the quantity of barley held by the Spanish intervention agency for which a standing invitation to tender for export has been opened Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1347/92 is replaced by the following : 'Article 2 1 . The invitation to tender shall cover a maximum of 450 000 tonnes of barley to be exported to all third countries. 2 . The regions in which the 450 000 tonnes of barley are stored are stated in Annex I to this Regula ­ tion .' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 3043/91 (4), Whereas Commission Regulation (EEC) No 1 347/92 f5), as last amended by Regulation (EEC) No 2096/92 (6), opened a standing invitation to tender for the export of 250 000 tonnes of barley held by the Spanish intervention agency ; whereas, in a communication of 3 September 1992, Spain informed the Commission of the intention of its intervention agency to increase by 200 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of barley held by the Spanish intervention agency for which a standing invitation to tender for export has been opened should be increased to 450 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1347/92 must therefore be amended ; Article 2 Annex I to Regulation (EEC) No 1347/92 is replaced by the Annex hereto. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 September 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 180, 1 . 7 . 1992, p. 1 . (') OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 288, 18 . 10. 1991 , p. 21 . O OJ No L 145, 27. 5. 1992, p. 34. (6) OJ No L 210, 25. 7. 1992, p. 12. 11 . 9. 92 Official Journal of the European Communities No L 265/29 ANNEX ANNEX I (tonnes) Place of storage Quantity Albacete 23 000 Burgos 130 000 Ciudad Real 6 000 Cuenca 26 000 Huesca 10 000 Lerida 10 000 Navarra 1 0 000 Palencia 1 20 000 Soria 60 000 Toledo 15 000 Valladolid 20 000 Zaragoza 20 000'